IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DERRICK D. CRAGO,                         : No. 87 MAL 2019
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
STATE CIVIL SERVICE COMMISSION            :
(DEPARTMENT OF HUMAN SERVICES),           :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of August, 2019, the Petition for Allowance of Appeal is

DENIED.